--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.199
 
DEBT CONVERSION AGREEMENT
 
This Agreement (“Agreement”) is entered into between (1) Calypte Biomedical
Corporation, a Delaware corporation with its principal place of business at
15875 SW 72nd Avenue, Portland, Oregon 97224, USA (“Calypte”) and (2) SF Capital
Partners Limited, whose registered office is at 3600 South Lake Drive, St.
Francis Wisconsin 53235  (“SF Capital”), effective as of July 9, 2010.
 
RECITALS
 
1.           SF Capital is a shareholder and creditor of Calypte.  On April 4,
2005, SF Capital and Calypte entered into a “Purchase Agreement” pursuant to
which SF Capital loaned Calypte $4,000,000 and Calypte executed and delivered to
SF Capital a secured 8 percent convertible Note in the original principal amount
of $4,000,000.
 
2.           On March 21, 2007, SF Capital and Calypte executed a further
Amendment to the Note providing for, among other things, an extension of the
maturity date to April 3, 2009 for that part of the Note that was not previously
converted to Calypte common stock.
 
3.           On April 3, 2009 and thereafter, Calypte failed to pay the
Note.  There is currently (as of 31 December, 2009) due and owed to SF Capital
$2,008,259.35 on the Note, as amended (“Balance Amount”).
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, IT IS
AGREED:
 
1.           Debt release and conversion to shares. The debt release and
conversion to Shares, if any, shall occur as follows:
 
1.1           Effective at the Closing (as defined below): (a) SF Capital
forever releases Calypte from all of the aggregate indebtedness and from any and
all formal or informal obligations and/or claims of SF Capital against Calypte
with effect from the time of this release and SF Capital hereby waives all of
its rights to demand payment or make claims for of all or any of such
obligations (the “Debt Release”); and (b) Calypte converts the Balance Amount
into 47,815,698 Shares (“Conversion”) at the rate of $.042 per share
(“Conversion Rate”).
 
1.2           The closing of the Conversion (the “Closing”) shall take place at
such time and location as the parties may agree.  At the Closing, Calypte shall
issue to SF Capital a certificate in the amount of 47,815,698 Shares, against
delivery by SF Capital of the original Note for cancellation.
 
1.3           Notwithstanding the foregoing, in the event a lower price per
share conversion rate than the Conversion Rate in clause 1.2 is granted to
either or both of Marr and Morningtown Limited for any indebtedness of Calypte
to them arising pursuant to the Purchase Agreement, then the number of Shares to
be issued under clause 1.2 shall be recalculated in accordance with the lowest
such price per share conversion rate.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           At or following the Closing, SF Capital shall execute such
documents or instruments as Calypte may reasonably request for the purpose of
releasing SF Capital’s security interest in connection with the Note.
 
1.5           In the event Calypte proposes to sell Shares for a purchase price
of less than $.03 per share (as appropriately adjusted for any stock splits,
stock dividends, reverse stock splits and other recapitalization events), it
shall first offer such Shares to SF Capital in accordance with the following
provisions:
 
(a)             Calypte shall deliver a notice to SF Capital (“Notice”) stating
(i) its bona fide intention to offer such Shares, (ii) the number of such Shares
to be offered, and (iii) the price and terms upon which it proposes to offer
such Shares.
 
(b)             By written notification within twenty (20) days after receipt of
the Notice, SF Capital may elect to purchase, at the price and on the terms
specified in the Notice, up to that portion of such Shares that equals the
proportion that the number of shares of Common Stock held by SF Capital bears to
the total number of shares of Common Stock of Calypte then outstanding.
 
(c)             Calypte may, during the ninety (90) day period following the
expiration of the period provided in Section 1.5(b), offer the remaining
unsubscribed portion of such Shares to any person or persons at a price not less
than and upon terms no more favorable to the offeree than those specified in the
Notice.  If Calypte does not enter into an agreement for the sale of the Shares
within such period, or if such agreement is not consummated within ninety (90)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such Shares shall not be offered unless first reoffered to SF
Capital in accordance herewith.
 
(d)             The right of first refusal in this Section 1.5 shall not be
applicable to (i) the issuance of Common Stock pursuant to a stock dividend or
the like, (ii) the issuance or sale of shares of Common Stock (or options
therefor) to employees, directors and consultants pursuant to any equity
incentive plan or agreement approved by the Board of Directors, (iii) the
issuance of Common Stock directly or indirectly upon conversion of convertible
securities or exercise of warrants that are outstanding as of the date hereof,
(iv) the issuance of securities to lenders or lessors in connection with bona
fide loan or lease arrangements, or to landlords in connection with real estate
lease transactions, that in each such case are approved by the Board and
primarily for purposes other than equity financing, or (v) the issuance of
securities in connection with a bona fide business acquisition of or by Calypte,
whether by merger, consolidation, sale of assets, sale or exchange of stock or
otherwise.
 
1.6           In the event, prior to the Closing, Calypte enters into bankruptcy
proceedings, including without limitation, Chapter 7 or Chapter 11 proceedings,
then this Agreement shall automatically terminate.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Representations and Warranties of SF Capital.  SF Capital
represents and warrants as follows:
 
2.1           Investment Intent.  SF Capital is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
resale.
 
2.2           Investor  Status.  SF Capital is an  “accredited  investor” as
defined  in Rule  501(a)  under  the  Securities  Act of 1933 (the “Securities
Act”).
 
2.3           Restricted Securities.  SF Capital understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act, only in certain limited
circumstances.  In this connection, such Investor represents that it is familiar
with SEC Rule 144, as currently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 
2.4           Legends.  SF Capital understands that the certificates evidencing
the Shares may bear the following legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
 
3.           Notices.  All written notices to Calypte shall be sent to each of
the following:
 

 
Representative: 
Adel Karas

 
Mailing Address: 
15875 SW 72nd Avenue
Portland, OR 97224

 
Email Address: 
akaras@calypte.com

 
All written notices to SF Capital shall be sent to the following:
 

 
Representative: 
Brian Davidson

  Mailing Address: 
c/o Stark Capital Partners LLC
3600 South Lake Drive
St. Francis, WI 53235

  Email Address:  bdavidson@starkinvestments.com

 
(a)          The parties may amend the individual or address information above
designated by written notice to the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          All written notices shall be sent by mail and email and shall be
deemed received three business days after being sent.
 
4.           Entire Agreement.  Except as otherwise stated herein, this
Agreement, including Exhibits hereto, constitute as of the Effective Date the
entire agreement between the parties with respect to the subject matter hereof,
and supersede  all prior or contemporaneous negotiations, understandings,
proposals, agreements, representations, and other communications, if any,
between the parties with respect to the subject matter hereof.
 
5.           Modification; Non-Waiver.  No modification or amendment to this
Agreement will be effective unless it is in writing and executed by authorized
representatives of the parties, nor shall any waiver of any rights be effective
unless assented to in writing by the party to be charged.  The failure or delay
of either party in exercising any of its rights hereunder, including any rights
with respect to a breach or default by the other party, will in no way operate
as a waiver of such rights or prevent the assertion of such rights with respect
to any later breach or default by the other party.
 
6.           No Inducement or Encouragement.  Neither party shall encourage or
induce others to do what that party has agreed not to do hereunder.
 
7.           Headings.  Headings used in this Agreement are for reference and
convenience only and shall not be used in interpreting the provisions of this
Agreement.
 
8.           Severability.  If any term, clause, or provision of this Agreement
shall be held to be invalid, the validity of any other unaffected term, clause
or provision shall not be affected; provided that such invalid term, clause or
provision does not materially change the bargain entered into by the parties or
is replaceable by a valid and mutually approved other term that materially
reflects or compensates adequately for any material lost economic effect of the
invalid term, clause or provision.
 
9.           Construction.  This Agreement is the result of negotiations between
the parties, both of which have been represented by counsel during such
negotiations; accordingly, this Agreement shall not be construed for or against
either party.
 
10.           Noninterference.  Neither party has entered into any other
agreement or is subject to any injunction, order or other restriction that would
make ineffective or unenforceable any provision of this Agreement or that would
interfere with such party’s performance of its obligations under this Agreement.
 
11.           Counterparts.  This Agreement may be executed in counterparts by
any of the parties hereto on any number of counterparts, each of which will be
deemed an original, but all such respective counterparts will together
constitute one and the same agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Assignment and Succession.  Subject to the express terms of this
Agreement, the rights and obligations of this Agreement shall bind and inure to
the parties’ respective successors and assigns.
 
13.           Attorneys Fees.  In the event of litigation arising out of or
based upon any claim of a breach of this Agreement, the prevailing party or
parties shall be entitled to recover from the non-prevailing party or parties
its reasonable attorneys’ fees, litigation costs, including the costs of expert
witnesses, and court costs incurred, whether in the trial, appellate or other
courts.  The prevailing party shall be determined by evaluating in its entirety
the claims and issues in dispute, the complexity and nature of the claims and
defenses, and the reasons for the litigation.  The net recipient of relief is
only one factor in determining the prevailing party for the purposes of awarding
attorneys fees and litigation costs pursuant to this Agreement.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as undersigned.
 
CALYPTE BIOMEDICAL CORPORATION
 
SF CAPITAL LIMITED.
 
By: A. Karas
 
By: Brian H. Davidson
 
Printed Name: Adel Karas
 
Printed Name: Brian H. Davidson
 
Title: CEO
 
Title: Authorized Signatory
 
Date: July 9th, 2010
 
Date: July 7, 2010
 



 
 